IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 37181

STATE OF IDAHO,                                    )    2010 Unpublished Opinion No. 613
                                                   )
       Plaintiff-Respondent,                       )    Filed: August 25, 2010
                                                   )
v.                                                 )    Stephen W. Kenyon, Clerk
                                                   )
FERNIE RAMOS GARCIA,                               )    THIS IS AN UNPUBLISHED
                                                   )    OPINION AND SHALL NOT
       Defendant-Appellant.                        )    BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of two years, for lewd conduct with a minor under sixteen,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Chief Judge, GRATTON, Judge
                                  and MELANSON, Judge



PER CURIAM
       Fernie Ramos Garcia was convicted of lewd conduct with a minor under sixteen, Idaho
Code § 18-1508. The district court imposed a unified sentence of fifteen years with two years
determinate.    Garcia appeals, contending that the district court erred in failing to retain
jurisdiction and that the sentence is excessive.
       The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,

                                                   1
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a sentence, we
consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391
(2007). Applying these standards, and having reviewed the record in this case, we cannot say
that the district court abused its discretion.
        Therefore, Garcia’s judgment of conviction and sentence are affirmed.




                                                   2